Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action
                                          112(a) Rejection

     Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 is a new claim which recites the limitation, “ have an unsettled category”. The examiner contends that the specification does not support an unsettled category. But rather, the specification clearly classifies the image as normal or abnormal.  Moreover,  the last limitation of the claim recites “boundary image data and the category input to the boundary image.”.. Yet the specification does not teach this limitation.  




Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 2, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nobutatsu (2015129988) further in view of Gu 20150169754.

     With respect to claim 1, Nobutatusu teaches an image processing device 150 comprising one or  more processor having the function of determining via classification category 1444 to determine based on feature input image (see para. 19) data, a category (discussed at para. 18) the input image wherein the classification model learns based  on learning data; a display unit 130, see para. 34 for displaying an image representing the category of the input image; an acceptance unit taught described at para. 26 for accepting a correction value from a user via interface 153 and updating the category classification via machine learning model 151, see also para. 29 for making a correction via the user at the acceptance unit.


     Gu teaches  an image processing device 120 comprising:  one or more processors (one or more computers as set forth in para.  (computer program processing (via computer instructions)  for performing the determination the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12).  Gu teaches a relevance model  as a classification model that decompresses a compresses  descriptor which is learned data (training data).  Gu teaches a display control unit (via the user device) having a display 106, see para. 133.  Gu teaches an acceptance unit (software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7. Gu teaches  an updating  unit  (via adjustment factors which are part  of the model), see para. 43. The further learning is taught as each of the adjustment factors are further adjusted. 
     Since Nobutatsu and Gu are both directed to  an image processing device for updating a classification model, the purpose of using a score to determine the confidence of the category of the input image would have  been recognized by Nobutatsu as set forth by Gu.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image processing device 150 of Nobutatsu to include scoring representing the confidence of the category along with the category of the image which Nobutatsu already determines based on the well known teaching of Gu 

     With respect to claim 2, Gu teaches  wherein the determination unit, discussed at para. 87 determines the category (whether text or image) based on a threshold value/score, see para. 106. The motivation for the rejection is the same as that to claim 1. 

     With respect to  claim 7, Gu teaches  a  display control unit (via the user device) having a display 106, see para. 133; an image  and dividing the image into categories, see para. 133 and using a score, see para. 79, regarding  the threshold data.  The motivation for the rejection is the same as that to claim 1. 


     With respect to claim 8,  Gu teaches a display control unit (via the user device) having a display 106, see para. 133 unit 106,  for visualizing the score of the image data. See para. 133. The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 9, Gu teaches a display control unit (via the user device) having a display 106, see para. 133 displaying segments of text and segments of image data  (see para. 133) based on the scores as set forth in para. 79. The motivation for the rejection is the same as that to claim 1. 


     With respect to claim 10, Gu teaches adjusting the score by changing the adjustment factors as set forth at para. 43, for example.  The motivation for the rejection is the same as that to claim 1. 

    With  respect to claim 11, Gu teaches  a discrimination unit 110 wherein the designer  changes the adjustment  factors  for the model as set forth in para. 43.  The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 12, Gu teaches  a discrimination unit 110 which discriminates whether  the classification model is updated with an adjustment factor as set forth in para. 43.  The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 13, Gu teaches  a discrimination unit 110 whether the updated classification model can be corrected if the adjustment factor is wrong. This is inherent since the  user sees that the outcome is not according to specifications and can make the adjustments to the model to reflect the  desired outcome.  The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 14, Gu teaches  a discrimination unit 110 that updates the classification model (206, 707), see also figures 2 and 7 in case where the level of wrong category data is equal to or greater than a threshold value. See also the bottom of para. 106. The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 15, Gu teaches adjustment factors, see para. 43, wherein the factors to the classification model can be updated  using  a learning model, see para. 106, last four lines.  The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 17, Gu teaches  a determination unit,  computer program processing (via computer instructions)  for performing the determination  of the category of the input image based on a content feature, see para. 51, wherein the designer  determines what is normal or abnormal  by making adjustments to the factors for controlling the classification model.  The motivation for the rejection is the same as that to claim 1. 

    With respect to claim 18, Gu teaches a display control unit (via the user device) having a display 106, (see para. 133) for displaying normal and abnormal images and for making corrections to obtain normal images.  See also para. 133. The motivation for the rejection is the same as that to claim 1. 


     With respect claim 19,  Nobutatusu teaches  a method of determining via classification category 1444 to determine based on feature input image (see para. 19) data, a category (as discussed at para. 18),  the input image wherein the classification model learns based  on learning data; a display unit 130 for performing the step of displaying an image representing the category of the input image, see para. 34; an 
   What is not specifically taught by Nobutatsu is using a score to determine with confidence the category of the input. 

     Gu teaches  an information processing method, implemented by device  120, comprising: a computer program processing (via computer instructions)  for determining the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12). Gur further teaches Gu teaches a relevance model  as a classification model that decompresses a compresses  descriptor which is learned data (training data).  Gu teaches a display images of search queries wherein each search query is a category of a search,  (via the user device).  Gu teaches a display106, see para. 133.  Gu teaches  accepting,   (via software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7. Gu teaches  an updating  unit  (via adjustment factors which are part  of the model), see para. 43. .  In the middle of para. 49, Gu teaches a relevance model for mapping relevant queries.  “For example, the relevance model index may include a list of queries… information identifying the image relevance model…” (Last 5 lines of the para.)   The text in para. 49, clearly states that the apparatus 120 creates an image relevance model for each qualified query.  A list of queries are given, see last 

     Since Nobutatsu and Gu are both directed to  an image processing device for updating a classification model, the purpose of using a score to determine the confidence of the category of the input image would have  been recognized by Nobutatsu as set forth by Gu.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image processing device 150 of Nobutatsu to include scoring representing the confidence of the category along with the category of the image which Nobutatsu already determines based on the well known teaching of Gu as supported at identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12).  

     With respect to claim 20,  Nobutatusu teaches  a non-transitory computer readable medium 140 for storing  a program 141 for performing the  method of determining via classification category 1444 to determine based on feature input image (see para. 19) data, a category (as discussed at para. 18),  the input image wherein the classification model learns based  on learning data; a display unit 130 for performing the step of displaying an image representing the category of the input image, see para. 34; an acceptance unit for performing acceptance of a correction value, see  para. 26 for accepting a correction value from a user via interface 153.  Nobutatusu teaches the step 
   What is not specifically taught by Nobutatsu is using a score to determine with confidence the category of the input. 
      Gu teaches a non-transitory computer readable medium for causing a computer (see para. 132)  to function as an image processing device, comprising: computer program processing (via computer instructions)  for performing the determination the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12). Gu teaches a relevance model  as a classification model that decompresses a compresses  descriptor which is learned data (training data).  Gu teaches displaying   an image of a query  which represents the image of the user’s search (via the user device) having a display106, see para. 133.  Gu teaches an acceptance unit (software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7, which includes the updating or changing  of the query.   Paragraph 45 teaches that single query can be run but also multiple queries can be used. See paragraphs 47-49.   Hence, a user can correct a query by entering a different set of queries and this query result is displayed according to para. 133. The example given is “dolphin”, “exhibit” and “dolphin exhibit”. Therefore, “dolphin exhibit” is a correction to either or both of “dolphin” or “exhibit”.  The displayed category is merely the displayed query.Gu teaches  an updating  unit  (via adjustment factors which are part  of the model), see para. 43. The further learning is taught as each of the adjustment factors are further adjusted. 

     Since Nobutatsu and Gu are both directed to  an image processing device for updating a classification model, the purpose of using a score to determine the confidence of the category of the input image would have  been recognized by Nobutatsu as set forth by Gu.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image processing device 150 of Nobutatsu to include scoring representing the confidence of the category along with the category of the image which Nobutatsu already determines based on the well known teaching of Gu as supported at identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12).  


    Claim Rejections - 35 USC § 103


     Claims 3-6, 16  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobutatsu in view of Gu invoking Official Notice.
     With respect to claim 3,  Nobutatsu teaches  all of the subject matter upon which the claim depends.  Nobutatsu does not teach that  the date is either text or image, while para. 58 of Nobutatsu suggests at least image data is considered. 
Gu teaches all of the subject matter upon which the claims depend. Gu futher teaches determining the score based on whether text or image. 


     Gu teaches a threshold for determining the image and text as categories. The examiner invokes Office Notice and  contends that it  would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to set the threshold at any value for the purpose of determining  the category of the image desired by the user of the classification model. 

     With respect to claim 4, Nobutatsu teaches all of the subject matter upon which the claim depends except the use of a threshold in determining the category of the image data. 
      Gu teaches  determining the score based on whether text or image but does not state at what threshold value us used for the determination of  the category of  the images.  In addition, Gu teaches  a score representing  confidence of the category, see para. 79, line 12.

     For at least the reason that  Gu teaches a threshold for determining the image and text as categories, the examiner invokes Office Notice that  it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention,   

     With respect to claim 5, Gu teaches using a confidence score for determining  the category of the image being either picture data or text data.  What is not specifically taught is whether the threshold is above or below a certain value to determine  a boundary. The examiner, for the sake of the rejection construes the boundary as  the distinction between image or text.
        For at least the reason that  Gu teaches a threshold for determining the image and text as categories, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention, to set the threshold at any value for the purpose of determining  the category of the image desired by the user of the classification model.   The motivation for the rejection is the same as that to claim 4. 

      With respect to claim 6,  Gu teaches displaying both text and image data and the determination score  for determining the category of  the image data.  The motivation for this rejection is the same as that to claim 5. 

     With respect to claim 16, Gu teaches  a display control unit (via the user device) having a display 106, (see para. 133) for  displaying a boundary data (text and image) data having different scores on the other side of the threshold values.  See also para. 106. The motivation for the rejection is the same as that to claim 5. 



   What is not specifically taught by Nobutatsu is using a score to determine with confidence the category of the input. 
     Gu teaches  an image processing device 120 comprising:  one or more processors (one or more computers as set forth in para.  (computer program processing (via computer instructions)  for performing the determination the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12).  Gu teaches a relevance model  as a classification model that decompresses a compresses  descriptor which is learned data (training data).  Gu teaches a display control unit (via the user device) having a display 106, see para. 133.  Gu teaches an acceptance unit (software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7. Gu teaches  an updating  unit  (via adjustment factors which are part  of the 
     Since Nobutatsu and Gu are both directed to  an image processing device for updating a classification model, the purpose of using a score to determine the confidence of the category of the input image would have  been recognized by Nobutatsu as set forth by Gu.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image processing device 150 of Nobutatsu to include scoring representing the confidence of the category along with the category of the image which Nobutatsu already determines based on the well known teaching of Gu as supported at identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12).  
 Nobutatsu  teaches all of the subject matter upon which the claim depends except for  values equal or greater being assign to one category and values below the threshold to a second threshold. 
     Gu teaches using a confidence score for determining  the category of the image being either picture data or text data.  What is not specifically taught is whether the threshold is above or below a certain value to determine  a boundary. The examiner, for the sake of the rejection construes the boundary as  the distinction between image or text.
        For at least the reason that  Gu teaches a threshold for determining the image and text as categories, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention, to set the threshold at any value for the 



                                               Examiner’s Remarks

     Applicant’s remarks have been considered and are persuasive to withdraw the rejection in view of a different grounds of rejection in view of  Nobutatsu which was necessitated by the amendment. 
The examiner notes that applicant has not directed the Office to any specific section of the drawings or specification supporting this amendment.  Moreover,  the applicant alleges that claim 21 is similar to claim 1. The examiner respectfully disagrees for at least the reasons presented here in the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664